      Case 3:19-cv-00368-HTW-JCG Document 18 Filed 07/07/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ISSISSIPPI
                                   NORTHERN DIVISION


TONY GEANS                                                                       PLAINTIFF


V.                                                      CASE NO.: 3:19-CV-368 HTW-JCG


NANCY A. BERRYHILL                                                             DEFENDANT
Acting Commissioner of Social Security


                 ORDER ADOPTING REPORT AND RECOMMENDATION
                                   OF MAGISTRATE JUDGE
       This matter comes before the court pursuant to the Report and Recommendation of

United States Magistrate Judge John C. Garguilo [doc. no. 17]. Neither the Plaintiff nor the

Defendant has filed any written objections to the Report and Recommendation. Based upon

the evidence contained therein, and having considered the submissions of the parties, the

record, and relevant legal authority, this District Court hereby adopts the Report and

Recommendation of the United States Magistrate Judge as the order of this court. Plaintiff’s

Motion for Summary Judgment [doc. no. 9] is hereby granted. Defendant’s Motion to

Affirm the Commissioner’s Decision [doc. no. 13] is denied, and this District Court remands

this case for the Commissioner to consider Geans’ illiteracy and education level and their

impact on his ability to perform other work, as recommended by the Magistrate Judge.

       SO ORDERED AND ADJUDGED, this the 7th day of July, 2020.


                                                   s/ HENRY T. WINGATE___________
                                                   UNITED STATES DISTRICT JUDGE
